DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/09/2020 has been entered.
Response to Amendments
The Office Action is in response to an RCE filed on 10/09/2020: 
Claims 1 and 11 have been amended. 
Claim 6 has been cancelled.
Claims 1-5 and 7-15 are pending in the current application.
Regarding the Office Action filed on 07/10/2020:
Applicant has resolved drawing objections. Applicant’s arguments with respect to claims 1-5 and 7-15 have been considered but are moot because the arguments do not apply to the new reference or combination of the references being used in the current rejection.
Claim Objections
Claims 9 and 11 are objected to because of the following informalities:  
In claim 9, line 2, “configured” should read “configured to”.
In claim 11, line 2, “a user” should read “a user;”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "an output” in line 3. It is unclear if the output in claim 14 is the same as or different from the output information in claim 11 lines 11-12. For the purpose of examination, “an output” in line claim 14 will be read as “the output information”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Samson et al. (US 20160325058 A1).
Regarding claim 1, Samson et al. discloses a device comprising 
a housing which defines a mouthpiece (see 18 in Fig. 1); 
a sensor arrangement configured to sense breathing characteristics of a user (see 154 in Fig. 4 and paragraph [0127])
an input (see 158 in Fig. 4) configured to receive external data (see paragraph [0101], [0133] lines 1-2 and [0137], 242 which is an example of 22 can receive external data such as “data from GPS satellites” and 158 can receive data from 22), wherein the external data relates to one or more of: 
environmental conditions in which the device is being used (see “data from GPS satellites” in paragraph [0137]); and 
a controller (see 150 in Fig. 4) configured to generate a control signal to implement feedback control and control timing at which output information is provided, based on a prediction of when the output information is most suitable (see Fig. 11 and paragraph [0151]-[0155], flow diagram in Fig. 11 can be performed by 14 (see 
an output indicator (see e.g “visual cue” in paragraph [0043] lines 9-12) configured to provide output information relating to breathing instructions (see 310 in Fig. 11, as the patient take dose of medication the patient breathes in the medication) and taking into account the sensed breathing characteristics (see 300 in Fig. 11 and paragraph [0152]) and the external data (see “environmental conditions” in paragraph [0155] and see e.g “data from GPS satellites” in paragraph [0137]), and display at least one of a time at which training is to take place (see 310 in Fig. 11 and paragraph [0153]).
	Regarding claim 2, Samson et al. discloses the device as claimed in claim 1, wherein the environmental conditions comprise one or more of: location (see “data from GPS satellites” in paragraph [0137]).
	Regarding claim 3, Samson et al. discloses the device as claimed in claim 1, wherein the activity information comprises one or more of: a current activity level of the user (see “activity and exercise of the patient” in paragraph [0118]).
	Regarding claim 4, Samson et al. discloses the device as claimed in claim 1, wherein the physiological sensor data represents one or more: a heart rate (see “heart rate” in paragraph [0119]).

	Regarding claim 7, Samson et al. discloses the device as claimed in claim 1, wherein the output information is further to indicate correct breathing performance (see 290 in Fig. 10 and see e.g “modify the inhalation breath taken by the patient” in paragraph [0149]).
	Regarding claim 8, Samson et al. discloses the device as claimed in claim 7, 
wherein the output information is to provide an instruction to exhale for a particular time period which takes into account a reference breathing pattern for the user (see 300, 302 and 304 in Fig. 11 and paragraph [0152]-[0153], output indicator can prompt the patient to perform a lung function test which includes exhaling at a given time at step 302, the output indicator can prompt the patient to perform the function test again taking into account the result of step 304). 
	Regarding claim 9, Samson et al. discloses the device as claimed in claim 1, further comprising:
a connector (see housing 16 in Fig. 1A) configure to receive a portable source of pressurized gas, and provide gas to the user at a pressure above atmospheric pressure (note that the portable source of pressurized gas is not positively recited, the connector is capable of performing the recited function as the connector can receive 20).
Regarding claim 10, Samson et al. discloses a system comprising:
The device as claimed in claim 1; and
.
Claim(s) 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Samson et al. (US 20160325058 A1).
Regarding claim 11, Samson et al. discloses a method of providing breathing training, comprising: 
providing instructions to a user (see 310 in Fig. 11);
sensing breathing characteristics of the user during training (see 300 in Fig. 11 paragraph [0152]); 
receiving external data, wherein the external data relates to one or more of: environmental conditions in which the device is being used (see “environmental conditions” in paragraph [0155] and see “data from GPS satellites” in paragraph [0137]); 
generating a control signal to implement feedback control (see Fig. 11 and paragraph [0153] lines 5-6, providing feedback control to the patient by predicting when to take a dose of medication as therapy for the improper lung function); 
controlling timing at which output information is provided, based on a prediction of when the output information is most suitable (see Fig. 11 and paragraph [0153] lines 5-6, providing feedback control to the patient by predicting when to take a dose of medication as therapy for the improper lung function), taking into account the external data (see “environmental conditions” in paragraph [0155] and see “data from GPS satellites” paragraph [0137]); and 
displaying the output information relating to breathing instructions (see 310 Fig. 1 as the patient take dose of medication the patient breathes in the medication) taking into 
Regarding claim 12, Samson et al. discloses the method as claimed in claim 11, wherein the environmental conditions comprise one or more of: location (see “data from GPS satellites” in paragraph [0137]), and wherein the activity information comprises one or more of: a current activity level of the user (see “activity and exercise of the patient” in paragraph [0118]).
Regarding claim 13, Samson et al. discloses the method as claimed in claim 11, wherein the physiological sensor data represents one or more of: a heart rate see “heart rate” in paragraph [0119]).
Regarding claim 14, Samson et al. discloses the method as claimed in claim 11, further comprising: controlling timing at which an output indication (see e.g “visual cue” in paragraph [0043] lines 9-12) is provided, based on a prediction of when the output information is most suitable (see Fig. 11 and paragraph [0153] lines 5-6, providing feedback control to the patient by predicting when to take a dose of medication as therapy for the improper lung function), taking into account the external data (see “environmental conditions” in paragraph [0155] and see e.g “data from GPS satellites” in paragraph [0137]).
Regarding claim 15, Samson et al. discloses the method as claimed in claim 11 wherein the output information is further to indicate correct breathing performance (see 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN whose telephone number is (571)272-0633.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carter, Kendra D. can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAO TRAN/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773